


117 HR 3056 IH: Turkey and Ecumenical Patriarchate Religious Freedom Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3056
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Mrs. Carolyn B. Maloney of New York (for herself, Mr. Bilirakis, Mr. McGovern, Mr. Fitzpatrick, Ms. Titus, Mr. Sarbanes, Ms. Malliotakis, Mr. Cicilline, Ms. Lofgren, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To oppose violations of religious freedom in Turkey by the Government of Turkey and to safeguard the rights and religious freedoms of the Ecumenical Patriarchate.


1.Short titleThis Act may be cited as the Turkey and Ecumenical Patriarchate Religious Freedom Act of 2021. 2.FindingsCongress finds the following:
(1)The promotion and protection of the universally recognized right to the freedom of religion is a priority of United States foreign policy as stated in section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442). (2)The Ecumenical Patriarchate is the spiritual home of the world’s oldest and second largest Christian Church.
(3)Within the 2,000-year-old Sacred See of the Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed was created. (4)Ecumenical Patriarch Bartholomew is one of the world’s preeminent spiritual leaders and peacemakers representing over 300 million Orthodox Christians worldwide.
(5)The disappearance of the See would mean the end of a crucial link between the Christian and the Muslim world since the continuing presence of the Ecumenical Patriarchate in Turkey is a living testimony of religious co-existence since 1453. (6)The Ecumenical Patriarch has direct jurisdiction over the Greek Orthodox Archdiocese of America and thus is the spiritual and ecclesiastical leader of its 1.5 million adherents.
(7)The Ecumenical Patriarch is, in a sense, also an American spiritual leader and should be afforded the protections of an American spiritual leader. (8)Ecumenical Patriarch Bartholomew was awarded the Congressional Gold Medal, the highest award bestowed by the United States Congress, and he coordinated with religious leaders around the world to issue a condemnation of the September 11, 2001, attacks on the United States as an anti-religious act.
(9)The Ecumenical Patriarchate has a record of reaching out and working for peace and reconciliation amongst all faiths and has fostered dialogue among Christians, Jews, and Muslims. (10)The Ecumenical Patriarchate co-sponsored the Peace and Tolerance Conference in Istanbul which issued the Bosphorus Declaration that stated, A crime committed in the name of religion is a crime against religion..
(11)Ecumenical Patriarch Bartholomew stated in Brussels in 2004, The Ecumenical Patriarchate is a supranational ecclesiastical institution … which demonstrates religious tolerance as a beautiful reality. For we bear respect toward all of our humans, irrespective of their faith. Without any trace of fanaticism or discrimination on account of differences of religion, we coexist peacefully and in a spirit that honors each and every human being.. (12)In 1993, the European Union defined the membership criteria for accession to the European Union at the Copenhagen European Council, obligating candidate countries to have achieved certain levels of reform, including stability of institutions guaranteeing democracy, the rule of law, and human rights, and respect for and protection of minorities.
(13)Turkey’s persecution of religious minorities violates the European Union Charter of Fundamental Rights as well as the United Nations International Covenant on Civil and Political Rights, which Turkey has signed and ratified, and which guarantees freedom of religion. (14)The Government of Turkey has failed to recognize the international legal personality of the Ecumenical Patriarchate.
(15)The Government of Turkey and the governments of all nations should accord to the Ecumenical Patriarchate the diplomatic rights and immunities under the Vienna Convention. (16)The Government of Turkey has and continues to violate the rights and privileges of the Ecumenical Patriarchate under the Treaty of Lausanne of 1923 and prior treaties.
(17)The Government of Turkey has limited candidates available to the Holy Synod of the Ecumenical Patriarchate to Turkish nationals and reneged on its agreement to reopen the Theological School at Halki, thus impeding the training for Orthodox clergy. (18)The Government of Turkey has confiscated 75 percent of Ecumenical Patriarchate properties and has placed a 42-percent retroactive tax on the Balukli Hospital of Istanbul which is operated by the Ecumenical Patriarchate.
(19)Turkey has systematically converted or destroyed minority religious symbols and property, including converting the Hagia Sophia and Church of the Holy Saviour in Chora, UNESCO-designated museums located in Istanbul, into mosques, in violation of the UNESCO convention. (20)The European Council has agreed to open accession negotiations with Turkey, conditional upon the continuation by Turkey of reform processes to increase protection and support for human rights and civil liberties.
(21)Although the Constitution of Turkey ostensibly provides for freedom of religion, the United States Commission on International Religious Freedom’s 2021 Annual Report on International Religious Freedom maintains that, In 2020, religious freedom conditions in Turkey continued to follow a troubling trajectory. In July, Turkish President Recep Tayyip Erdogan issued a decree converting back into a mosque the famous Hagia Sophia, a former church that had been serving as a museum, in a move that many denounced as divisive and hostile to Turkey’s religious minorities… The government furthermore made little to no effort to address many longstanding religious freedom issues and it ignored the continued targeting and vandalization of religious minority properties throughout the country. Despite repeated requests by religious minority communities for permission to hold board member elections for non-Muslim foundations, the government did not permit those elections during the year. Similarly, the government disregarded calls for the reopening of the Greek Orthodox Halki Seminary and continued to deny legal personality to all religious communities… In December, Turkey’s parliament passed a law that human rights groups warned would increase governmental control over civil society, including religious groups, by subjecting them to intensified oversight and new limitations on online fundraising… Many religious minorities continued to feel threatened in connection with incidents perpetrated by nonstate actors or due to direct pressure from the state… Throughout the year, authorities brought politically motivated charges of blasphemy against individuals and groups, while others in official positions utilized rhetoric characterized as hate speech that denigrated nonreligious individuals and members of the lesbian, gay, bisexual, transgender, and intersex (LGBTI) community. Religious sites—including places of worship and cemeteries—were subject to vandalism, damage, and, in some cases, destruction, which the government regularly fails to prevent or punish.. (22)Accordingly, in its 2021 Annual Report on International Religious Freedom, the United States Commission on International Religious Freedom recommended that the Department of State [i]nclude Turkey on the U.S. Department of State’s Special Watch List for engaging in or tolerating severe violations of religious freedom pursuant to the International Religious Freedom Act (IRFA), the same recommendation it made in 2020.
3.Sense of CongressIt is the sense of Congress that— (1)the designation of Turkey as a country on the Special Watch List for severe violations of religious freedom pursuant to section 402(b)(1)(A)(iii) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)(iii)) would be a powerful and effective tool in—
(A)highlighting abuses of religious freedom in Turkey and against the Ecumenical Patriarchate; and (B)in encouraging improvement with the respect to religious freedoms and the rights of the Ecumenical Patriarchate in Turkey; and
(2)the President should, in accordance with the recommendation of the United States Commission on International Religious Freedom, designate Turkey as a country on such Special Watch List. 4.Report on failure to place Turkey on the Special Watch List for engaging in or tolerating severe violations of religious freedom (a)In generalExcept as provided in subsection (b), if—
(1)the United States Commission on International Religious Freedom recommends in its Annual Report on International Religious Freedom that Turkey should be placed on the Special Watch List for engaging in or tolerating severe violations of religious freedom pursuant to section 402(b)(1)(A)(iii) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)(iii)), and (2)Turkey is not placed on such Special Watch List pursuant to such section 402(b)(1)(A)(iii) within 90 days after the date on which such Annual Report is submitted to Congress, the President shall, not later than 90 days after making the determination not to place Turkey on such Special Watch List, submit to the appropriate congressional committees a report that contains a detailed justification therefor. 
(b)ExceptionThe President is not required to submit a report under subsection (a) if, at the time the report is required to be so submitted, Turkey— (1)has been designated as a country of particular concern for religious freedom pursuant to clause (ii) of section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)); or
(2)has been placed on the Special Watch List for engaging in or tolerating severe violations of religious freedom pursuant to clause (iii) of such section. 5.Report on the Department of State’s policy for promoting religious freedom in TurkeyNot later than 90 days after the date of the enactment of the Act, the Secretary of State, following consultation with the appropriate congressional committees, shall submit to the appropriate congressional committees a report on the Department of State’s policy for promoting religious freedom in Turkey, including a description of planned efforts to combat deteriorating conditions for religious freedom in Turkey, including diplomacy, foreign assistance, and other relevant efforts.
6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.  